Citation Nr: 0714152	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for permanent hearing 
damage secondary to a myelogram for a service-connected back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard of Florida from 
October 1979 to November 1989.  During the time period 
relevant to this appeal, March 7, 1987, to April 11, 1987, 
the veteran was on active duty for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  The veteran 
submitted additional evidence at this hearing and waived 
initial consideration of this evidence by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for permanent 
hearing damage secondary to a myelogram for a service-
connected back injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue being decided below.

2.  The veteran does not have a current diagnosis of PTSD due 
to any verified incident or event of active military service.
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in January 
2002 and April 2006.  These letters advised the veteran of 
the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, these letters expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
These letters also included a PTSD stressor information form 
that requested the specific details that were required in 
order to attempt stressor verification.  Letters sent to the 
veteran in March, April, July, and December 2006 notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, personnel records, 
VA medical records, private medical records, Social Security 
Administration records, personal statements, and a December 
2002 VA examination report.  Therefore, the duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Active military, naval, or air service includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002); 38 C.F.R. § 3.6(a) and (d) (2006).  Active duty 
for training is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2006).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training, or from injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be credible and consistent with the 
circumstances, conditions, or hardships of such service.  

Where the veteran did not serve in combat or the stressor is 
not related to combat, lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

In the case at hand, the December 2002 VA examination report 
diagnoses the veteran with PTSD in accordance with 38 C.F.R. 
§ 4.125(a) and contains a competent medical opinion linking 
the veteran's PTSD to his reported stressor.  This evidence 
sufficiently establishes the first and the third elements of 
the veteran's claim.  The second element, however, requiring 
credible supporting evidence that an in-service stressor 
occurred, cannot be demonstrated by the evidence of record.  

In the case at hand, the veteran claims to suffer from PTSD 
as a result of falling down a cliff.  This incident is said 
to have occurred during a training program in April 1987 in 
the jungles of Panama, when the veteran and fellow trainees 
were hauling water in rucksacks up a hill at night.  They had 
been warned to watch the person in front of them because they 
may otherwise get lost in the dark and could fall 300 to 400 
feet down.  According to the veteran, he lost sight of the 
person in front of him and fell 10 to 20 feet before being 
caught in the trees.  The veteran has stated that, as he was 
falling, he was afraid that he had fallen into a 300 foot 
deep hole and was going to die.  Because this incident is not 
claimed to be related to combat, lay testimony alone will not 
be sufficient evidence to verify the veteran's reported 
stressor.  Rather, as noted above, the record must contain 
evidence which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor. 

The Board notes that, in addition to the veteran's own lay 
testimony, a lay statement has been submitted by a fellow 
service member who witnessed the veteran's fall.  This 
individual's testimony verifies the location, the approximate 
date, and the circumstances surrounding the accident.  More 
importantly, the statement notes that the veteran fell off 
the side of a cliff that was approximately 10 feet to 12 feet 
tall.  While the Board does grant some probative value to 
this eyewitness account of the accident, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), this testimony, by 
itself, is not sufficient to refute the evidence contained in 
the veteran's service medical records and personnel records.

Several April 1987 service medical records from the veteran's 
claims file state that the veteran stepped into a hole and 
hurt his back.  According to the April 1988 Medical Board 
Report, the veteran "apparently was on maneuvers in Panama 
when he stepped in a hole while carrying forty pounds on his 
back.  The weight caused him to twist violently as he stepped 
into the hole."  At his January 2007 hearing, the veteran 
stated that the reports initially describing his accident 
were incorrect, as the initial report was written by a unit 
administrator in Orlando, Florida, who was not in the field 
in Panama when the accident occurred.  

Despite the veteran's testimony, the Board cannot disregard 
the high probative value that is generally given to service 
medical and personnel records.  These records provide a 
contemporaneous account of the accident, which is considered 
more reliable than the account that was first given by the 
veteran over six years after the accident occurred.  
Moreover, the version of events as described in the Medical 
Board Report were endorsed by the veteran himself while he 
was still in service.  In April 1988, the veteran signed a 
Statement of Patient Concerning the Findings of a Medical 
Board and affirmed that he had been informed of the contents, 
opinions, and recommendations of the Medical Board and did 
not desire to submit a statement in rebuttal.  Moreover, in 
May 1987, the veteran wrote and signed a statement asserting 
that he fell in a hole and hurt his back.  Therefore, the 
Board finds that the probative value of the evidence against 
the veteran's characterization of his reported in-service 
stressor far outweighs the probative value of the supporting 
evidence.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

VA's duty to assist also includes providing a medical 
examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran's VA medical records reflect that he complained of 
problems hearing on his right side in August 1994, shortly 
following the myelogram.  A November 2002 neurological 
disorders VA examination report reflects an impression of 
hearing loss and vertigo, etiology uncertain, possibly 
related to the myelogram.  This examination report does not 
actually discuss hearing loss, and the remaining medical 
records in the veteran's claims file do not actually diagnose 
the permanent hearing loss that he has claimed.  Moreover, 
the etiology opinion of the November 2002 examination report 
is too tenuous to form a justifiable basis on which to grant 
service connection.  See 38 C.F.R. § 3.102 (2005); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  However, given the evidence discussed above, the 
Board believes a remand for a VA examination is in order.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current ear disorder.  The 
appellant's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.   All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose whether 
the veteran has a current ear disorder, to 
include permanent hearing loss, and to 
render an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any current ear 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner should 
specifically comment on whether it is at 
least as likely as not that any current 
ear disorder is secondary to the myelogram 
performed in connection with a service-
connected back injury.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


